          Case 8:18-cv-01644-VAP-KES Document 110 Filed 10/18/19 Page 1 of 4 Page ID #:2763


                      1
                             James C. Bastian, Jr. – Bar No. 175415
                      2      Ryan D. O'Dea – Bar No. 273478
                             SHULMAN BASTIAN LLP
                      3      100 Spectrum Center Drive, Suite 600
                             Irvine, California 92618
                      4      Telephone:      (949) 340-3400
                             Facsimile:      (949) 340-3000
                      5      Email:          Jbastian@shulmanbastian.com
                                             Rodea@shulmanbastian.com
                      6

                      7      Attorneys for Interested Party,
                             Michael J. Avenatti
                      8

                      9
                                                            UNITED STATES DISTRICT COURT
                    10
                                          CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                    11

                    12
                             In re                                             Case No. 8:18-cv-01644-VAP-KES
                    13
                             EAGAN AVENATTI, LLP,                              LIMITED OBJECTION TO
                    14                                                         RECEIVER'S MOTION TO
                                                  Debtor.                      DISCHARGE RECEIVER [Dkt. No. 106]
                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
SHULMAN BASTIAN LLP
 100 Spectrum Center Drive   6020-500\1436279.1                            1
         Suite 600
     Irvine, CA 92618
          Case 8:18-cv-01644-VAP-KES Document 110 Filed 10/18/19 Page 2 of 4 Page ID #:2764


                      1               PLEASE TAKE NOTICE that Mr. Avenatti has no objection to the discharge of the

                      2      Receiver, but requests that any determination of compensation (or the “reasonableness” of said

                      3      compensation) to be paid to the Receiver be adjudicated solely by the Bankruptcy Court in light
                      4      of the recent bankruptcy filing. Mr. Avenatti specifically reserves any and all rights, objections,
                      5      and/or arguments in opposition to the reasonableness of fees, expenses, and/or compensation
                      6      sought by the Receiver. Furthermore, Mr. Avenatti objects to the fees requested by the Receiver,
                      7      as he does not believe the fees (or the attendant services rendered) benefitted the estate.
                      8

                      9                                        SHULMAN BASTIAN LLP
                    10

                    11
                               Dated: October 18, 2019         By: /s/ Ryan D. O'Dea
                    12                                             Ryan D. O'Dea
                                                                   Attorneys for Michael J. Avenatti
                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
SHULMAN BASTIAN LLP
 100 Spectrum Center Drive   6020-500\1436279.1                                2
         Suite 600
     Irvine, CA 92618
            Case 8:18-cv-01644-VAP-KES Document 110 Filed 10/18/19 Page 3 of 4 Page ID #:2765



                       1                                      PROOF OF SERVICE

                       2                                    In re Eagan Avenatti, LLP
                                                             8:18-cv-01644-VAP-KES
                       3
                            STATE OF CALIFORNIA, COUNTY OF ORANGE
                       4
                               At the time of service, I was over 18 years of age and not a party to this action. I am
                     5 employed in the County of Orange, State of California. My business address is 100 Spectrum Center
                       Drive, Suite 600, Irvine, CA 92618.
                     6
                               On October 18, 2019, I served true copies of the following document(s) described as
                     7 LIMITED OBJECTION TO RECEIVER'S MOTION TO DISCHARGE RECEIVER [Dkt.
                       No. 106] on the interested parties in this action as follows:
                     8
                                                        SEE ATTACHED SERVICE LIST
                     9
                               BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
                    10 persons at the addresses listed in the Service List and placed the envelope for collection and mailing,
                       following our ordinary business practices. I am readily familiar with the practice of Shulman
                    11 Hodges & Bastian LLP for collecting and processing correspondence for mailing. On the same day
                       that correspondence is placed for collection and mailing, it is deposited in the ordinary course of
                    12 business with the United States Postal Service, in a sealed envelope with postage fully prepaid. I
                       am a resident or employed in the county where the mailing occurred. The envelope was placed in
                    13 the mail at Irvine, California.

                    14         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                       document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case who
                    15 are registered CM/ECF users will be served by the CM/ECF system. Participants in the case who
                       are not registered CM/ECF users will be served by mail or by other means permitted by the court
                    16 rules.

                    17         BY FEDEX: I enclosed said document(s) in an envelope or package provided by FedEx
                       and addressed to the persons at the addresses listed in the Service List. I placed the envelope or
                    18 package for collection and overnight delivery at an office or a regularly utilized drop box of FedEx
                       or delivered such document(s) to a courier or driver authorized by FedEx to receive documents.
                    19
                               I declare under penalty of perjury under the laws of the United States of America that the
                    20 foregoing is true and correct and that I am employed in the office of a member of the bar of this
                       Court at whose direction the service was made.
                    21
                               Executed on October 18, 2019, at Irvine, California.
                    22

                    23
                                                                                  /s/ Lori Gauthier
                    24                                                     Lori Gauthier
                    25

                    26

                    27

                    28
SHULMAN BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            6020-500\1436279.1                            3
            Case 8:18-cv-01644-VAP-KES Document 110 Filed 10/18/19 Page 4 of 4 Page ID #:2766



                       1                                             SERVICE LIST
                                                               In re Eagan Avenatti, LLP
                       2                                        8:18-cv-01644-VAP-KES

                       3 BY CM/ECF NOTICE OF ELECTRONIC FILING:

                       4        •    Sara L Chenetz
                                     schenetz@perkinscoie.com
                       5        •    Ryan Daniel O'Dea
                                     rodea@shbllp.com,lgauthier@shbllp.com,sswartzell@shbllp.com
                       6        •    Jack Andrew Reitman
                                     jareitman@lgbfirm.com,srichmond@lgbfirm.com,jreitman@lgbfirm.com,vrichmond@lgbfirm.co
                       7             m,avedrova@lgbfirm.com
                                •    John P Reitman
                       8
                                     jreitman@lgbfirm.com,srichmond@lgbfirm.com,vrichmond@lgbfirm.com
                                •    James R Selth
                       9
                                     jim@wsrlaw.net
                    10          •    Leonard M Shulman
                                     lshulman@shbllp.com
                    11          •    Scott Howard Sims
                                     ssims@lawfss.com,mnowowiejski@lawfss.com
                    12          •    Andrew D Stolper
                                     astolper@lawfss.com,mnowowiejski@lawfss.com,astolper@ecf.courtdrive.com
                    13          •    Michael Roy Williams
                                     mwilliams@bienertkatzman.com,chowland@bienertkatzman.com,4579179420@filings.docketbird
                    14               .com,admin@bienertkatzman.com

                    15 VIA FIRST-CLASS MAIL:

                    16 Chambers of Honorable Karen E Scott

                    17 Magistrate Judge
                       Ronald Reagan Federal Bldg./Courthouse
                                                          th
                    18 411 West Fourth Street, Drop Box, 6 Floor
                       Santa Ana, CA 92701-4516
                    19
                       Brian Weiss (Receiver)
                    20 Force 10 Partners

                    21 20341 SW Birch Street, Suite 220
                       Newport Beach, CA 92660
                    22
                       John P. Reitman/Jack A. Reitman
                    23 Attorneys for Brian Weiss
                       Landau Gottfried & Berger
                    24
                       1801 Century Park East, Suite 700
                    25 Los Angeles, CA 90067

                    26 Michael J. Avenatti
                       Avenatti LLP
                    27 10000 Santa Monica Blvd
                       Los Angeles, CA 90067
                    28
SHULMAN BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            6020-500\1436279.1                              4
